Case 2:17-cv-01416-JMA-ARL Document 27 Filed 08/12/20 Page 1 of 2 PageID #: 571




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

   JAVIER TAMES, Individually and on             Case No.: 2:17-cv-01416-JMA-ARL
   behalf of all others similarly situated,
                                                 Hon. Judge Joan M. Azrack
                                  Plaintiff,
                                                 Hon. Magistrate Judge Arlene R. Lindsay
                        v.
                                                 LEAD PLAINTIFF’S NOTICE OF MOTION
   DESARROLLADORA HOMEX, S.A.B.                  AND MOTION FOR AN AWARD OF
   DE C.V. a/k/a HOMEX DEVELOPMENT               ATTORNEYS’ FEES AND REIMBURSEMENT
   CORP., GERARDO DE NICOLÁS                     OF LITIGATION EXPENSES
   GUTIÉRREZ, and CARLOS
   MOCTEZUMA VELASCO,

                                  Defendant.



        TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR COUNSEL
 OF RECORD:
        PLEASE TAKE NOTICE that, pursuant to the Court’s Order Granting Preliminary

 Approval of Class Action Settlement, Approving Form and Manner of Notice, Setting Date for

 Hearing on Final Approval of Settlement (Dkt. No. 25) (the “Preliminary Approval Order”), on

 September 16, 2020, at 9:00 a.m. in Courtroom 920 at the United States District Court for the

 Eastern District of New York, 100 Federal Plaza, Central Islip, New York 11722-4451, the
 Honorable Joan M. Azrack, presiding, Lead Plaintiff Jose Acosta (“Lead Plaintiff”), by and

 through his counsel, Levi & Korsinsky, LLP, will and hereby do move for: (i) an award of

 attorneys' fees and reimbursement of litigation expenses.

        This motion is based upon the Lead Plaintiff’s Memorandum of Law in Support of Motion

 for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses; the declarations of

 Adam M. Apton, Steven R. Platt, and Lead Plaintiff Jose Acosta; the record and proceedings in

 this Action; and such matters as the Court may consider at the time of the hearing.

        Lead Plaintiff Jose Acosta hereby submits a proposed order in connection with this motion.



                                                 1
Case 2:17-cv-01416-JMA-ARL Document 27 Filed 08/12/20 Page 2 of 2 PageID #: 572




                            YOUR HONOR’S INDIVIDUAL RULES

        This motion is filed in accordance with the schedule set by the Preliminary Approval Order

 entered on May 22, 2020 by the Honorable Arthur D. Spatt. Paragraph 21 of the Preliminary

 Approval Order provided that“[a]ll papers in support of the Settlement, Plan of Allocation, and

 Lead Counsel’s request for an award of attorneys’ fees and expenses shall be filed with the Court

 and served on or before thirty-five (35) calendar days prior to the date set herein for the Settlement

 Hearing.” The Stipulation provides that Defendant Homex 1 will take no position on the Fee and

 Expense Application. See Stipulation ¶14. Accordingly, Lead Counsel does not anticipate any

 response from Defendant Homex to this motion. For the foregoing reasons, Lead Plaintiff and

 Lead Counsel respectfully request that Rule IV.B and Rule IV.F. 1 and 2 of your Honor’s

 Individual Rules be waived for this motion.




 DATED: August 12, 2020                         Respectfully submitted,

                                                /s/ Adam M. Apton                           .
                                                Nicholas I. Porritt
                                                Adam M. Apton
                                                LEVI & KORSINSKY, LLP
                                                55 Broadway, 10th Floor
                                                New York, NY 10006
                                                Telephone: (212) 363-7500
                                                Facsimile: (212) 363-7171
                                                Email: nporritt@zlk.com
                                                Email: aapton@zlk.com

                                                Attorneys for Lead Plaintiff Jose Acosta and Lead
                                                Counsel for the Proposed Class




 1
  Unless otherwise noted, capitalized terms have the meanings set forth in the Stipulation of
 Settlement dated May 5, 2020 (ECF No. 23, the “Stipulation”).


                                                   2
